Citation Nr: 0617764	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Wolff-Parkinson-
White syndrome.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	John A. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The appellant had active duty for training from August 12 to 
24, 1996, and from May 26 to June 4, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002.  In April 2004, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded to the RO for 
additional development in August 2005.


FINDINGS OF FACT

1.  Wolff-Parkinson-White syndrome was first diagnosed after 
the appellant's period of ACDUTRA in 1997, and there is no 
medical evidence indicating the syndrome was manifested in 
service, either initially, or as an increase in severity of a 
pre-existing condition.

2.  Chronic obstructive pulmonary disease and/or emphysema 
were first diagnosed after the 1997 ACDUTRA, and there is no 
medical evidence linking the onset to service.  

3.  Hypothyroidism, if present, was first manifested several 
years after service, and there is no competent evidence 
linking the onset to service.



CONCLUSIONS OF LAW

1.  Wolff-Parkinson-White syndrome was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).

3.  Emphysema was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.303 (2005).

4.  Hypothyroidism was not incurred in or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Letters dated in February 2001, April 2001, and May 2002, 
prior to the rating decision on appeal, advised the claimant 
of the information necessary to substantiate a claim for 
service connection, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although she was not told, in so many words, to 
provide any relevant evidence in his possession, she was told 
tell VA if she knew of any additional evidence she would like 
VA to consider in her claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
she was told that it was ultimately her responsibility to 
ensure VA had all relevant evidence.  

In a letter dated in April 2006, the appellant was provided 
information regarding the rating assigned or effective date 
of a grant of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although there was no readjudication after 
this notice, since there is no rating or an effective date to 
be assigned as a result of this decision, this is harmless 
error.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records have been 
identified to the extent available.  Numerous requests for 
additional records have been made, and any further attempts 
to obtain service department records would be futile.  See 
38 C.F.R. § 3.159(c)(4).  Private medical records and SSA 
records are in the file, and she has not identified any other 
treatment, or other potentially relevant evidence which has 
not been obtained.  A VA examination is not warranted, 
because there is no competent evidence of the presence of any 
of the conditions at issue while the appellant was on 
ACDUTRA.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  She appeared at a hearing before 
the undersigned.  

Thus, VA satisfied its duties to inform and assist the 
claimant, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claims.  See 38 C.F.R. § 3.159; Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 
3.303.  In general, a grant of service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board notes at the outset that any presumptive periods 
potentially applicable to chronic diseases cannot be 
considered in this case, since the appellant did not have 90 
days of active military service.  See 38 C.F.R. § 3.307(a) 
(2005).  

The appellant essentially contends that at the time of her 
second period of active duty for training, which began in May 
1997, she was experiencing a number of significant stressors 
in her life, including threats from her ex-husband and dental 
problems.  In addition, she was attempting to attend college.  
She was ordered to a period of ACDUTRA, for which she had to 
travel to Japan.  She states that the vaccinations made her 
sick, plus she had been told by her dentist not to fly.  
Nevertheless, she states, she flew to Japan, and while there, 
was informed that her ex-husband had made threats against her 
and her children.  She returned to deal with these issues.  
She states that she had symptoms such as heart palpitations 
while on ACDUTRA.  In essence, the appellant contends that 
the cumulative effect of these stressors during and 
immediately after she was on ACDUTRA caused and/or aggravated 
her heart, lung, and hypothyroid conditions.  She states that 
she kept her reserve unit fully informed of both her medical 
and domestic problems, but that they were not reported in her 
record.  She asserts that the military failed to diagnose her 
health conditions, which she believes were present before 
this period of ACDUTRA.  She feels that the military's 
insistence on her reporting for ACDUTRA in May 1997, despite 
her health, family, and education issues, as well as the 
danger posed by her ex-husband, aggravated these conditions.  

The evidence of record shows that the appellant returned 
early from her period of ACDUTRA, which was scheduled to 
extend to June 12, 1997, and that she requested to go on 
inactive reserve status on June 3, 1997, due to circumstances 
beyond her control.  Her statement at that time, mentioning 
added security and her dependents' well-being, as well as the 
prompt granting of her request, effective June 4, 1997, tends 
to support her contentions regarding the urgency her domestic 
problems with her ex-husband.  However, there is no 
indication of health problems in the service department 
records, or in her own statements dated at that time.  In 
April 1997, she was examined and found physically qualified 
for ACDUTRA.  Dental records dated in May 1997 indicate that 
she was experiencing some dental problems, which were being 
treated with antibiotics prior to further treatment.  
However, neither the dental treatment records nor the 
prescription information provided by the appellant indicates 
that air travel was precluded.  

After service, private medical records dated in early August 
1997 show that she was seen for regular follow-up.  At that 
time, she had a sebaceous cyst on her forehead, which was 
excised later that month.  No complaints or abnormal findings 
pertaining to the heart or lungs were noted. 

Two days later, she was hospitalized in St. Francis Hospital 
from August 24 to 25, 1997, complaining of increasing 
shortness of breath and wheezing for three days.  It was 
noted that she had actually had shortness of breath and 
wheezing for about 2-3 months, which had been worse for the 
past few days.  She had had this recurrent bronchitis or 
pneumonia almost every year for the last 10 years.  However, 
the episodes were becoming more frequent, occurring 2-3 times 
per year for the past 1-2 years.  As social history, it was 
noted that she had been under lots of stress, and had been 
divorced 2 months ago.  She had smoked at least 2 packs per 
day for the last 20 years.  The diagnosis was chronic 
obstructive pulmonary disease, newly diagnosed.  She was also 
found to have Wolff-Parkinson-White syndrome during the 
hospitalization.  

In February 1998, S. Fincher, M.D., wrote that the appellant 
had been followed for very severe chronic obstructive 
pulmonary disease in September, which had responded 
reasonably well to medication.  She complained of being 
tired, which the doctor suspected was due to the emphysema.  
She was noted to be still smoking one pack per day, and it 
was emphasized that she absolutely had to quite smoking 
immediately.  

In March 1998, the appellant was hospitalized in St. Francis 
Hospital for treatment of her Wolff-Parkinson-White syndrome 
with radiofrequency ablation.  Since then, the records show 
few complaints pertaining to her cardiac condition.

In connection with a claim for disability benefits from the 
Social Security Administration (SSA), a letter from Dr. 
Fincher was obtained in August 1998, which noted that the 
appellant had emphysema, fatigue, and dyspnea, with some 
chest wall pain.  Due to the overall status of lungs, Dr. 
Fincher thought that it was best that she not work as police 
officer.  In addition, a disability evaluation was conducted 
in August 1998 by B. Jennings, D.O., which noted a history of 
shortness of breath for the past 10 years, getting 
progressively worse.  Reportedly, she had been told she had 
emphysema.  She also had chest pain and Wolff-Parkinson-White 
syndrome, and she said that all of these complaints prevented 
all physical exertion of any kind.  

Subsequent records show she has continued to be treated for 
lung disease.  In addition, records from the Springer Clinic 
dated from 2001 to 2002 show treatment for a hypothyroid 
condition.  

None of these records attribute the onset of any of her 
disabilities to her period of ACDUTRA from May to June 1997, 
or indicate that these disabilities were manifested during 
that time.  The only etiology suggested for her lung disease, 
generally identified as chronic obstructive pulmonary 
disease, but also occasionally noted to be emphysema, has 
been her extensive smoking history.  The evidence does not 
indicate that any chronic lung condition was manifested while 
she was on ACDUTRA.  Further, although a stressful period 
prior to the August 1997 hospitalization was noted as 
history, there was no mention of her military service as a 
stressful event.  The records do not show the etiology of her 
Wolff-Parkinson-White syndrome, but, again, there is no 
medical evidence indicating that the onset was during her 10 
days of ACDUTRA during May and June of 1997.  She states that 
she experienced heart palpitations during this time.  
However, whether these subjective sensations represented 
actual pathology requires a medical determination; indeed, 
usually, additional testing, such as an electrocardiogram, is 
required to establish the diagnosis.  The appellant herself 
does not possess the necessary medical expertise to offer 
diagnoses or medical opinions regarding the cause of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As to her 
hypothyroidism, the evidence does not show the presence of 
this condition prior to 2001.  

The Board sympathizes with the numerous stressful events that 
occurred in the appellant's life around the time of her 
period of ACDUTRA.  Nevertheless, the Board is constrained to 
follow the law in reaching a decision.  As discussed above, 
the appellant herself, as a layperson, is not competent to 
provide an opinion on medical causation; medical expertise is 
required.  There is simply no medical evidence in support of 
her assertions that her cardiac, lung, and hypothyroid 
conditions began or worsened during her brief period of 
ADUTRA from May 26 to June 4, 1997, or were due to any events 
which occurred therein.  There is no competent evidence that 
any of these conditions was present at the time of her 
entrance onto this period of ACDUTRA, or that, if so, any 
increased in severity, or indeed was manifested at all, 
during her brief period of service.  

Thus, the evidence of record establishes that the appellant's 
Wolff-Parkinson-White syndrome, chronic obstructive pulmonary 
disease, emphysema, and hypothyroidism are unrelated to 
service.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for Wolff-Parkinson-White syndrome is 
denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for emphysema is denied.

Service connection for hypothyroidism is denied.



____________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


